UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7048



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COREY ELMO WELKER,

                                              Defendant - Appellant,


THE ESTATE OF LORIN J. WELKER, A/K/A LORIN J.
WELKER,

                                                           Garnishee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T. S. Ellis III, District Judge.
(CR-00-76)


Submitted:   November 20, 2001            Decided:   December 3, 2001


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Elmo Welker, Appellant Pro Se. Mark Anthony Exley, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Corey Elmo Welker appeals the district court’s orders denying

his motion to dismiss a writ of garnishment and entering garnish-

ment.   We have reviewed the record and the district court’s orders

and find no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.   United States v. Welker, No. CR-00-

76 (E.D. Va. May 30 & June 5, 2001).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2